 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JILL MCGEE, et al.,                                Case No. 1:18-cv-00768-LJO-SAB

12                  Plaintiffs,                         ORDER FOLLOWING INFORMAL
                                                        HEARING DIRECTING PARTIES TO
13          v.                                          SUBMIT A PROTECTIVE ORDER AND
                                                        DIRECTING DEFENDANTS TO PRODUCE
14   POVERELLO HOUSE, et al.,                           RESPONSIVE DOCUMENTS

15                  Defendants.                         (ECF Nos. 10, 11)

16

17         On April 24, 2018, Plaintiffs filed an action in the Fresno Superior Court bringing federal

18 and state law claims, which was removed to the above entitled court on June 5, 2018. (ECF No.

19 1.) On October 29, 2018, the Court set a telephonic conference call with the parties to discuss a
20 discovery dispute. (ECF No. 10.) On November 1, 2018, the parties filed a joint statement re

21 discovery dispute outlining the contentions of the parties. (ECF No. 11.) On November 2, 2018,

22 the Court held an informal telephonic conference call with the parties. Peter Kapetan appeared

23 on behalf of Plaintiffs. Cynthia Lawrence appeared on behalf of Defendants. Because it was an

24 informal discovery dispute the matter was not on the record. As discussed at the informal

25 conference, and described below, the Court orders the parties to jointly draft and submit a

26 protective order, and orders Defendants to produce relevant documents to Plaintiffs with certain
27 redactions removed.

28 ///


                                                    1
 1                                                  I.

 2                                          BACKGROUND

 3         A.       Complaint Allegations

 4         Plaintiffs bring this action alleging causes of action for 1) negligent infliction of

 5 emotional distress; 2) violation of the Unruh Civil Rights Act; 3) violation of the California Fair

 6 Employment & House Act; 4) violation of the right to privacy; 5) violation of the Federal Fair

 7 Employment and Housing Act; and 6) violation of California unfair competition laws. (Compl.,

 8 EFC No. 1.) Defendants Poverello House (“Poverello”) and Naomi’s House (“Naomi’s”) are

 9 homeless shelter organizations that provide housing and other services. (Compl. ¶¶ 16-17.)

10 Poverello operates Naomi’s, and Naomi’s receives federal grants through the Department of

11 Housing and Urban Development (“HUD”), in addition to additional funding from Poverello.

12 (Compl. ¶ 17.)

13         Plaintiffs are all homeless woman who have sought shelter at Naomi’s between June

14 2017 and present. (Compl. ¶ 21.) Plaintiffs allege that beginning in approximately June of 2017,

15 a male to female transgender person identified as “D.N.” was admitted to Naomi’s. (Compl. ¶

16 22.) D.N. dressed in female attire, but still had male genitalia. (Id.) Naomi’s requires all

17 women who stay to shower every night or risk being excluded from the shelter. (Compl. ¶ 20.)

18 Plaintiffs allege that D.N. was allowed to observe the women when they were required to

19 undress in the open area, and that during shower times, D.N. would repeatedly make lewd and
20 sexually inappropriate comments to some of the Plaintiffs. (Id.) D.N. would allegedly “stare

21 and leer at Plaintiffs while naked and make sexually harassing comments about their bodies,” in

22 addition to showing sexual pictures and/or videos of D.N., and making sexual advances on some

23 of the Plaintiffs. (Compl. ¶ 22-23.)

24         Plaintiffs repeatedly complained to staff at Naomi’s regarding such conduct, both

25 verbally and in writing. (Compl. ¶ 24.) Plaintiffs were allegedly informed that they had to

26 respect D.N.’s decision to identify as a woman, and that because Naomi’s received HUD
27 funding, there was nothing Naomi’s could do. (Id.) If Plaintiffs refused to take showers with

28 D.N., staff threatened them with expulsion, and Plaintiffs complain that Naomi’s refused to take


                                                    2
 1 appropriate disciplinary action against D.N., or make any reasonable accommodation to protect

 2 Plaintiff’s rights and privacy. (Id.)

 3          B.     The Discovery Dispute

 4          The discovery dispute centers around the restrictions placed on Defendants under the

 5 Health Insurance Portability and Accountability Act (“HIPPA”), and other privacy rights, as

 6 applied to the disclosure of certain documents regarding Plaintiffs, non-party D.N., and other

 7 non-party clients of the Defendants. (Joint Statement Re Disc. Dispute, EFC No. 11.) HIPPA

 8 waivers have been signed by Plaintiffs, however names of other non-party residents at Naomi’s

 9 have been redacted by Defendants because they claim they must be protected under HIPPA and

10 other privacy rights. (Id. at 2.) Plaintiffs have requested the names of such non-party residents.

11 (Id.) In sum, the dispute remains over two main categories of information: 1) the redacted names

12 of the non-party residents concerning incident reports pertaining to D.N.; and 2) the production

13 of Defendants’ complete file on D.N. (Id.)

14          1.     Plaintiffs’ Position Regarding the Discovery Dispute

15          Plaintiffs concede that Defendants may be a covered entity under HIPPA, however argue

16 that does not mean all the information they compile is protected health information under the

17 statute. (Id. at 3.) If Defendants’ position is correct, Plaintiffs argue that Defendants could

18 refuse to disclose any requesting entity any information regarding its residents under any

19 circumstance, including if a crime is involved. (Id.)
20          Plaintiffs offered to serve D.N. with an equivalent of a Notice to Consumer (California

21 Civil Procedure requirement), that would allow D.N. to object to the production.             (Id.)

22 Defendants refused such offer stating they would still not comply due to questions of D.N.’s

23 mental capacity to waive such rights. (Id.) Plaintiffs therefore state Defendants would not

24 produce the requested documents even if a HIPPA waiver was obtained. (Id.)

25          Plaintiffs contend a complete copy of D.N.’s file is relevant to the action. (Id.) At a

26 minimum, Plaintiffs contend all records pertaining to complaints and corrective action taken
27 against D.N. should be produced. (Id.) Other materials should be reviewed by the Court in

28 camera to determine relevancy. (Id.) Plaintiffs state they would abide by any reasonable


                                                    3
 1 protective order, and that HIPPA permits disclosure of protected health care information

 2 pursuant to court order, or when a protective order is in place. (Id.)

 3          2..     Defendants’ Position Regarding the Discovery Dispute

 4          In sum, Defendants argue Plaintiffs’ request for D.N.’s entire file is overbroad and

 5 contains privilege information subject to HIPPA. (Id. at 5.) D.N. is a non-party, and Defendants

 6 state there is a serious question of whether D.N. has the mental capacity to provide a waiver to

 7 Defendants regarding the information. (Id.) Defendants also contend it must comply with

 8 privacy and HIPPA protections for all current and previous residents/clients. (Id. at 4.)

 9          HUD uses aggregate Homeless Management Information System (HMIS) data. (Id.)

10 Because Defendants receive HUD funding, they are required to participate in the HMIS. (Id.)

11 Defendants state they are a covered entity under HIPPA because they are required, under HUD,

12 to participate in HMIS, and they communicate with other covered entities such as hospitals and

13 mental health institutions about the clients’ medical condition.           (Id.)   This includes data

14 pertaining to disabilities, health conditions, mental health, and other information.             (Id.)

15 Defendants argue the HMIS information falls under the HIPPA guidelines and protections,

16 stating HIPPA forbids a covered entity from sharing personal medical information without

17 removing details that could identify the person. (Id.) Defendants argue that even the names of

18 people who seek assistance are subject to the privilege, and cannot be disclosed unless a signed,

19 written authorization is provided. (Id.)
20          If the Court requires Defendants to disclose the information in dispute, Defendants

21 request in camera review, redactions as appropriate, and an order that Plaintiffs enter into a

22 confidentiality agreement requiring Plaintiffs to not disclose or use the records for any purpose

23 other than litigation, label the documents confidential, and require such confidential information

24 to be returned or destroyed at the conclusion of litigation. (Id. at 5.)

25                                                   II.

26                                             DISCUSSION

27          A.      The Documents Sought by Plaintiffs are Directly Relevant to their Claims

28          Rule 26 of the Federal Rules of Civil Procedure allows a party to obtain discovery


                                                      4
 1 “regarding any nonprivileged matter that is relevant to any party’s claim or defense and

 2 proportional to the needs of the case, considering the importance of the issues at stake in the

 3 action, the amount in controversy, the parties’ relative access to relevant information, the parties’

 4 resources, the importance of the discovery in resolving the issues, and whether the burden or

 5 expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

 6 “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than it

 7 would be without the evidence; and (b) the fact is of consequence in determining the action.”

 8 Fed. R. Evid. 401. Relevancy to the subject matter of the litigation “has been construed broadly

 9 to encompass any matter that bears on, or that reasonably could lead to other matter that could

10 bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

11 340, 351 (1978). Although relevancy is broadly defined for the purposes of discovery, it does

12 have “ultimate and necessary boundaries.” Gonzales v. Google, Inc., 234 F.R.D. 674, 680 (N.D.

13 Cal. 2006) (citations omitted).

14          Plaintiffs seek incident reports concerning D.N. to be produced without redactions, in

15 addition to the complete file on D.N. in possession of Defendants. As discussed at the informal

16 hearing, the Court finds the information sought by Plaintiff as sufficiently relevant to the matter

17 to warrant production by Defendants. This case involves alleged harassment and other actions

18 by D.N. directed at Plaintiffs and other individuals who utilized the services of Defendants. The

19 claims involve what Defendants did when confronted with these allegations, what steps they took
20 in response to complaints about D.N., and whether they adequately protected the other residents.

21 Therefore, the documents sought by Plaintiffs are directly relevant to prosecution of their claims.

22          While the information sought is relevant, third party privacy rights and HIPPA restricts

23 Defendants’ ability to produce such documents, and such issues are addressed in the next section.

24          B.     A Protective Order Addresses HIPPA Restrictions and Privacy Concerns

25          The Court has determined that a protective order jointly drafted by the parties will both

26 protect the privacy interests of the affected non-party individuals, and address concerns of
27 Defendants regarding their obligations as a covered entity under HIPPA.

28          The Health Insurance Portability and Accountability Act of 1996, Pub. L. 104-191, 110


                                                     5
 1 Stat. 1936, restricts health care entities and associated entities (“covered entities”), from

 2 disclosing “protected health information” (“PHI”).        HIPAA's privacy provisions allow for

 3 disclosure of PHI in the course of administrative or judicial proceedings. See 45 C.F.R. §

 4 164.512(e). A covered entity may disclose PHI expressly authorized by a court order. 45 C.F.R.

 5 § 164.512(e)(1)(i). A covered entity may also disclose PHI in response to a subpoena or

 6 discovery request not accompanied by an order if the entity receives satisfactory assurance from

 7 the party seeking the information that the party has made reasonable efforts to insure that the

 8 individual has been given notice of the request, or that the party has made reasonable efforts to

 9 secure a qualified protective order. 45 C.F.R. § 164.512(e)(1)(ii). A qualified protective order

10 under HIPPA prohibits “the parties from using or disclosing the protected health information for

11 any purpose other than the litigation,” and “[r]equires the return to the covered entity or

12 destruction of the protected health information (including all copies made) at the end of the

13 litigation or proceeding.” 45 C.F.R. § 164.512(1)(e)(v). Additionally, a covered entity may

14 disclose protected health information in response to a subpoena or discovery request without

15 satisfactory assurance from the requesting party if the disclosing party makes reasonable efforts

16 to notify the individual or seek a qualified protective order. 45 C.F.R. § 164.512(e)(1)(vi).

17          In addition to the HIPPA restrictions, Federal courts generally recognize a right of

18 privacy that can be raised in response to discovery requests. Johnson by Johnson v. Thompson,

19 971 F.2d 1487, 1497 (10th Cir.1992); DeMasi v. Weiss, 669 F.2d 114, 119-120 (3rd Cir.1982).
20 Unlike a privilege, the right of privacy is not an absolute bar to discovery and courts must

21 balance the need for the information against the claimed privacy right. Ragge v. MCA/Universal

22 Studios, 165 F.R.D. 601, 604 (C.D. Cal. 1995) (right of privacy may be invaded for litigation

23 purposes). Thus, the right of privacy in discovery involves a balancing of interests under federal

24 law.

25          In the instant case, the Court finds, on balance, the privacy rights of D.N. are outweighed

26 by the needs of discovery in this matter.        As discussed above, this case involves alleged

27 harassment and other actions by D.N. directed at Plaintiffs and other individuals who utilized the

28 services of Defendants. The claims involve what Defendants did when confronted with these


                                                     6
 1 allegations, what steps they took in response to complaints about D.N., and whether they

 2 adequately protected the other residents. In this regard, the incident reports, and files pertaining

 3 to D.N. are directly relevant to prosecuting and defending the claims, and the need for such

 4 information outweighs the privacy interests in such documents.

 5          The Court has wide discretion in handling pretrial discovery. To enforce limits on

 6 discovery, parties may seek a protective order or the court may act upon its own initiative. Fed.

 7 R. Civ. P. 26(c). Under Rule 26, this Court “may, for good cause, issue an order to protect a

 8 party or person from annoyance, embarrassment, oppression, or undue burden or expense,”

 9 including: “(A) forbidding the disclosure or discovery; (B) specifying terms . . . for the

10 disclosure or discovery; (C) prescribing a discovery method other than the one selected by the

11 party seeking discovery; [or] (D) forbidding inquiry into certain matters, or limiting the scope of

12 disclosure or discovery to certain matters.” Id.

13          Here, the Court finds that the entry of a qualified protective order will best protect the

14 privacy interests of third parties, and satisfy Defendants obligations as a covered entity under

15 HIPPA. Following approval of the protective order by the Court, Defendants shall produce the

16 incident reports pertaining to D.N., and the entire file pertaining to D.N. within Defendants’

17 possession, with all references to D.N. unredacted.

18          Although Plaintiffs request that the names of complainants and other clients of

19 Defendants that are referenced in the reports be unredacted as well, the Court finds that such
20 references to other non-parties may remain redacted at this juncture. Following production of

21 the incident reports and files, Plaintiffs will be in a better position to determine if removal of

22 such redactions is necessary, and may present such request at a later date, or request the Court to

23 review such documents in camera to determine the necessity of removing such redactions.

24                                                    III.

25                                   CONCLUSION AND ORDER

26          Based on the foregoing, IT IS HEREBY ORDERED that:

27          1.     The parties shall submit a stipulated protective order to the Court on or before

28                 November 16, 2018;


                                                       7
 1          2.      Within seven (7) days after approval and entry of the protective order by the

 2                  Court, Defendants shall produce to Plaintiffs the incident reports pertaining to

 3                  D.N., with references to D.N. unredacted; and

 4          3.      Defendants shall produce the entire file pertaining to D.N. to Plaintiffs, with

 5                  references to D.N. unredacted, on November 30, 2018, but not before such date.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        November 5, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    8
